United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1163
                        ___________________________

                              Edward L. Garlock, Jr.

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Virginia Lockey, RN, Forrest City Medium FCI; Melissa Loveday, RN, Forrest
 City Medium FCI; Karin Cunningham, RN, Forrest City Medium FCI; Sandra
                  Futrell, RN, Forrest City Medium FCI; USA

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                  for the Eastern District of Arkansas - Helena
                                 ____________

                          Submitted: February 22, 2019
                             Filed: March 8, 2019
                                 [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.

      In this action under Bivens v. Six Unknown Named Agents of Federal Bureau
of Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims Act (FTCA), federal
inmate Edward L. Garlock, Jr., appeals from the order of the District Court1
dismissing the Bivens claims without prejudice and granting summary judgment to
the United States on the FTCA claim. We conclude there is no valid basis for
reversal. We affirm the judgment and deny Garlock’s pending motion for counsel.
                      ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of
Arkansas.

                                        -2-